ORDER

PER CURIAM:
Lawrence Stewart appeals his convictions and sentences for the class C felony burglary in the second degree, section 569.170, RSMo 2000, and the class C felony stealing, section 570.030, RSMo Cum. Supp. 2013. Stewart challenges the sufficiency of the evidence to support both convictions. Specifically, he contends that the evidence did not prove beyond a reasonable doubt that (1) the value of stolen air conditioners was $500 or more and (2) he knowingly entered the motel room from which they were stolen unlawfully. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).